TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00383-CV



                        Ralston Outdoor Advertising, Ltd., Appellant

                                               v.

                       Texas Department of Transportation, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-06-002119, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Ralston Outdoor Advertising, Ltd. has filed an unopposed motion

to dismiss this appeal.       Accordingly, we grant the motion to dismiss this appeal.   See

Tex. R. App. P. 42.1(a)(1).



                                             ____________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: January 17, 2008